Code of Ethics Eagle Asset Management, Inc. Eagle Fund Distributors, Inc. Eagle Fund Services, Inc. Eagle Mutual Funds November 18, 2008 I. STATEMENT OF GENERAL POLICY This Code of Ethics (the “Code”) has been adopted by Eagle Asset Management, Inc. (“EAM”), Eagle Fund Distributors, Inc. (“EFD”), Eagle Fund Services, Inc. (“EFS”) and those registered investment companies advised by EAM, Eagle Mutual Funds (the “Funds”), in order to establish rules of conduct for persons who are associated with EAM, EFD, EFS (collectively “Eagle”) and the Funds and in order to comply with Rule 17j-1 under the Investment Company Act of 1940, as amended, and Rule 204A-1 of the Investment Advisers Act of 1940 (the “Advisers Act”).All Appendices referred to herein are attached.Defined terms are described in Section II below. This Code applies to all Eagle Employees, Eagle Access Persons, certain members of their Immediate Family, and Fund Independent Trustees.Specific restrictions under this Code are based on the extent to which a person has access to investment-related data or has the ability to influence investment decisions.Somewhat stricter restrictions on certain activities and/or transactions apply to Eagle Access Persons due to their more direct involvement and greater influence on portfolio trading activities of Advisory Clients.It is the responsibility of each person subject to this Code to read and understand which sections apply to you. Eagle Employees and Eagle Access Persons must not take inappropriate advantage of their position and must comply with applicable federal securities laws.In addition, EAM Employees have a fiduciary duty to place the interests and investment opportunities of Advisory Clients, including the Funds, ahead of their own interests and to avoid activities, conflicts of interest and relationships that might interfere with making decisions in the best interests of Advisory Clients and/or the Funds.Any doubtful situation should be resolved in favor of Advisory Clients and/or the Funds.Fund Independent Trustees owe a fiduciary duty to the Funds and to Fund shareholders when conducting personal investment transactions.Violations can subject Eagle Employees and Eagle Access Persons to specific disciplinary action including termination, monetary penalties, criminal penalties and/or civil penalties, as outlined in this Code. Please remember that EAM Employees and Eagle Access Persons also are subject to the Code of Ethics of Raymond James Financial, Inc. (“RJF”).Should any portion of this Code conflict with the RJF Code of Ethics, the more restrictive policy shall apply.Because no code of ethics, set of rules or procedures can address all problems or issues that can arise, Eagle Employees and Eagle Access Persons are encouraged to address particular circumstances that are unclear with the CCO.Fund Independent Trustees should consult with their independent legal counsel with regard to any questions concerning their responsibilities under the Code. II. DEFINITIONS A. “Advisory Client” means each of the Funds and any other client to whom EAM provides investment advice. B. “Automatic Investment Plan” means a program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation, including but not limited to contributions to a 401(k) plan, bonus deferral into a 401(k) plan, 403(b) plan, 529 plan, College Savings Plan and/or a dividend reinvestment plan. C. “Beneficial Interest” means the opportunity to share, directly or indirectly, in any profit or loss on a transaction in Securities, including, but not limited to, all joint accounts, partnerships, and trusts. D. “Chief Compliance Officer” or “CCO” means the so-designated individual at EAM, EFD and/or the Funds (or that person’s designee) as set forth in Appendix 2, as amended from time to time. E. “Dual Employee” means any person who is employed by EAM, EFD and/or EFS and another affiliated company that has adopted its own Code of Ethics subject to Rule 204A-1 and/or 17j-1. F. “Eagle Access Person” means: (1) any director, officer or Investment Personnel of EAM, EFD or EFS; (2)any Eagle Employee who, in connection with his regular function or duties, makes, participates in or obtains information regarding the purchase or sale of Securities by an Advisory Client, or whose functions relate to the making of any recommendations with respect to purchases or sales; and (3) any natural person in a control relationship to the Funds or EAM who obtains information concerning recommendations made to the Fund with regard to the purchase and sale of securities by the Funds. G. “Eagle Employees” means every Eagle Access Person and every permanent employee of Eagle, including employees who serve as Fund officers, trustees or directors working in any EAM, EFD or EFS business unit (including sales staff or other personnel performing duties for EAM, even if employed by another entity such as Raymond James & Associates, Inc.).Also, includes contract employees. A. Certain of the policies, procedures, and restrictions referred to in this Code also apply to Immediate Family residing within the employee’s household.The Code also applies to any other account over which the Eagle Employee is deemed to have beneficial ownership.This includes accounts of any immediate family members sharing the same household as the employee; accounts in which the employee otherwise has a financial interest that allows the employee directly or indirectly to profit or share in any profit;a legal vehicle of which the employee is the controlling equity holder; and an entity in which the employee has an equity interest, provided the employee also has or shares investment control over the securities held by such entity; and any account over which the employee may otherwise be deemed to have control. H. “Equivalent Security” means any Security issued by the same entity as the issuer of a security, including options, rights, warrants, preferred stock, restricted stock, bonds, and other obligations of that issuer. I. “EAM” means Eagle Asset Management, Inc. and its subsidiary(ies). 2 J. “EAM Employees” means every permanent employee of EAM, including employees who serve as Fund officers, trustees or directors working in any EAM business unit (including sales staff or other personnel performing duties for EAM, even if employed by another entity such as Raymond James & Associates, Inc.). K. “Eagle Fund” or “Funds” means the Eagle investment companies listed in Appendix 1 as amended from time to time. L. “Immediate Family” means any of the following persons who reside in the same household as an Employee: child grandparent son-in-law stepchild spouse daughter-in-law grandchild sibling brother-in-law parent mother-in-law sister-in-law stepparent father-in-law adoptive relationships M. “Independent Fund Trustee” means the trustees of the Eagle Funds who are not “interested persons” of the Eagle Funds as that term is defined in the Investment Company Act of 1940, as amended. N. “Initial Public Offering” (“IPO”) is an offering of securities registered under the Securities Act of 1933 by an issuer which immediately before the registration of such securities was not subject to the reporting requirements of Sections 13 or 15(d) of the Securities Exchange Act of 1934. O. “Interested Fund Trustee” means the trustees of the Eagle Funds who are “interested persons” of the Eagle Funds as that term is defined in the Investment Company Act of 1940, as amended. P. “Investment Account” means the following Securities accounts: any personal account of a Eagle Employee or Eagle Access Person; any joint or tenant-in-common account in which the Eagle Employee or Eagle Access Person has a Beneficial Interest or is a participant; any account for which the Eagle Employee or Eagle Access Person acts as trustee, executor, or custodian; any account of an Immediate Family member of a Eagle Employee or Eagle Access Person; and any account in which an Access Person has a direct or indirect Beneficial Interest (other than such accounts over which the Eagle Access Person has no investment discretion and cannot otherwise exercise control). Q. “Investment Personnel” means any supervised person of EAM who:(1) has access to nonpublic information regarding any Advisory Client’s purchase or sale of securities, or nonpublic information regarding the portfolio holdings of any Eagle Fund; or (2) is involved in making securities recommendations to Advisory Clients, or who has access to such recommendations that are nonpublic.“Investment Personnel” also includes those natural persons employed by EAM who are entrusted with the direct responsibility and authority to make investment decisions affecting any Advisory Client or the Funds. R. “Limited Offering” means a limited offering exempt from registration pursuant to Rules 504, 505 or 506 or under Section 4(2) or 4(6) of the Securities Act of 1933. S. “Material Investigation” means an investigation that leads to the imposition of a significant remedial action for a violation of the Code. 3 T. “Pre-Clearance Officer” means the so-designated individual at EAM (or that person’s designee) as set forth in Appendix 2 as amended from time to time. U. “Security” includes stock, restricted stock, private placement securities, notes, bonds, exchange traded fund (”ETF”) (including unit investment trust exchange traded funds (“UIT-ETF”)), debentures, and other evidences of indebtedness (including loan participations and assignments), limited partnership interests, registered investment companies, investment contracts, and all derivative instruments, such as options and warrants. V. “Securities Transaction” means a purchase or sale of Securities. III. ANTI-FRAUD LEGAL REQUIREMENTS All persons subject to this Code, including Eagle Employees and Eagle Access persons, are subject to the general anti-fraud prohibitions under Section 17(j) of the 1940 Act.Accordingly, it is unlawful for such persons in connection with the purchase or sale, directly or indirectly, by the person of a Security held or to be acquired by the Fund to: A. Employ any device, scheme or artifice to defraud a Fund, B. Make any untrue statement of a material fact to a Fund or omit to state a material fact necessary in order to make the statements made to a Fund, in light of the circumstances under which they are made, not misleading; C. Engage in any act, practice, or course of business that operates or would operate as a fraud or deceit upon any Fund; or D. Engage in any manipulative practice with respect to a Fund. In addition, pursuant to Section 206 of the Advisers Act, it is unlawful for EAM and EAM Employees directly or indirectly to: A. Employ any device, scheme or artifice to defraud any Advisory Client or prospective client; B. Engage in any transaction, practice or course of business which operates as a fraud or deceit upon any Advisory Client or prospective client; or C. Engage in any act, practice or course of business which is fraudulent, deceptive or manipulative. In addition, Section 204A of the Advisers Act requires EAM to establish written policies and procedures reasonably designed to prevent the misuse in violation of the Advisers Act or Securities Exchange Act of 1934 or rules or regulations thereunder of material, non-public information by EAM or any person associated with EAM.Pursuant to Rule 204A, the Commission has adopted Rule 204A-1 which requires EAM to maintain and enforce a written code of ethics. 4 IV. PROHIBITED ACTS The specific provisions and reporting requirements of this Code are concerned with certain investment activities of all Eagle Employees and Eagle Access Persons, each of whom may benefit by, or interfere with, the purchase and sale of securities, by an Advisory Client.Thus, it would be a violation of this Code for any Eagle Employee or Eagle Access Person to perform any act that is in violation of the rules as set forth in this section and the underlying intent and spirit of the Code. In addition, the following activities constitute prohibited acts: A. All Eagle Employees: 1.Disclosure of confidential information. A Eagle Employee is prohibited from revealing non-public information relating to the investment intentions, activities or portfolios of an Advisory Client except to (1) persons whose responsibilities require knowledge of the information, (2) regulatory authorities who have appropriate jurisdiction with respect to such matters, or (3) third parties who utilize such information for ratings or performance analysis or who provide services pursuant to a written contract.Further detail regarding disclosure may be found in the Compliance Manual under the section “Funds Portfolio Disclosure Policy”. 2.Receiving or Offering of Gifts. Eagle Employees are prohibited from soliciting, accepting or giving of gifts or gratuities, except for gifts of a nominal value (i.e., gifts whose reasonable value is no more than $100 a year),customary business lunches, dinners, entertainment (e.g., sporting events) and promotional items (e.g., pens, mugs, T-shirts) in situations where the Eagle Employee, because of his or her position with Eagle, may be offered gifts or may wish to give gifts to unaffiliated persons or entities that do business with EAM, EFD and/or EFS. If a Eagle Employee receives any gift that might be prohibited under this Code, the Eagle Employee must promptly inform the CCO. 3.Taking Advantage of Advisory Client or Fund Opportunities.Eagle Employees are prohibited from taking personal advantage of any opportunity properly belonging to Advisory Clients.This includes, but is not limited to, acquiring Securities for one’s own account that would otherwise be acquired for an Advisory Client. 4.Using Position or Influence for Personal Benefit at Expense of Clients.Eagle Employees are prohibited from causing or attempting to cause an Advisory Client to purchase, sell or hold any Security in a manner calculated to create any personal benefit to the Eagle Employee. a. If a Eagle Employee or an Immediate Family member stands to materially benefit from an investment decision for an Advisory Client that the Eagle Employee is recommending or participating in, the Eagle Employee must disclose that interest to persons with authority to make investment decisions or to the CCO.Based on the information given, a decision will be made as to whether to restrict the Eagle Employee’s participation in causing the Advisory Client to purchase or sell a Security in which the Eagle Employee has an interest. 5 b. Eagle Employees must disclose to the CCO, any Beneficial Interest that the Eagle Employee or Immediate Family member has in that Security or an Equivalent Security, or in the issuer thereof, where the decision could create a material benefit to the Eagle Employee or Immediate Family Member or the appearance of impropriety.The person to whom the Eagle Employee reports the interest, in consultation with the CCO, must determine whether the Eagle Employee will be restricted in making investment decisions. 5.Personal Security Transactions. The following transactions are prohibited: a. No Eagle Employee shall conduct a transaction while in possession of “inside” material nonpublic information regarding the Security or the issuer of the Security; b. No Eagle Employee shall trade in any Security that is placed on an Eagle restricted list which shall be maintained and attached as Appendix 3; c. No Eagle Employee shall enter into a transaction intended to raise, lower, or maintain the price of any Security or to create a false appearance of active trading; and d. No Eagle Employee shall purchase or sell a Security (other than shares of a registered open-end investment company) on any day during which that Eagle Employee has knowledge that an Advisory Client has a pending “buy” or “sell” order in the same Security (or an Equivalent Security) until that order is executed or withdrawn, unless the Eagle Employee provides an explanation of why the trade is necessary and provision is made for the Advisory Client trade to take precedence (in terms of price) over the Eagle Employee.Prior to approving a trade, the Pre-Clearance Officer must determine whether there is an open order for the Security by a Fund.This is also known as the “blackout period”. e. No Eagle Employee shall conduct any other transaction deemed by the CCO or his designee to involve a conflict of interest, possible diversion of corporate opportunity, or an appearance of impropriety. f. No Eagle Employee may engage in activities that would be considered “market timing” and in violation of Rule 22c-1 of the Investment Act of 1940. g. No Eagle Employee may participate in an Initial Public Offering or Limited Offering. 6.Outside Business Activities.Outside business activities by Eagle Employees must be disclosed to the CCO or his designee.These include, but are not limited to, being appointed an officer or director of a public or private company (see Section IV.B.2), any activity where compensation is received, or the making of a private investment.Written approval will be required to satisfy certain regulatory requirements. 7.Hedge Funds, Investment Partnerships, Investment Clubs.No Eagle Employee shall participate in an investment partnership without first being approved by the CCO or his designee.If approval is granted, the Eagle Employee must arrange to have periodic statements sent to the CCO or his designee. 6 B. Eagle Access Persons: In addition to prohibited acts listed in (1) above, all Eagle Access Persons are subject to the further limitations below. 1.Black Out Period.No Eagle Access Person shall purchase a Security within 60 calendar days of the sale of that Security (or an Equivalent Security by a Fund) or sell a Security within 60 calendar days of the purchase of the Security (or an Equivalent Security by a Fund) if the transaction would result in a profit. If a Eagle Access Person violates this provision, then the Eagle Access Person must sell the position and must forfeit all profits on the transaction to a charitable organization designated by EAM and/or EFD. (Does not apply to transactions involving RJF stock) a. This restriction shall not apply to purchases and sales or sales and purchases of: (1). shares of money market funds, (2).shares of mutual funds acquired through an automatic investment or withdrawal program, or (3).stock obtained through an employee stock purchase plan. C. Investment Personnel: Restricted Securities Transactions. In addition to the provisions applicable to all Eagle Employees and Eagle Access Persons listed above, no Investment Personnel may buy or sell a Security in an investment account (or any account in which they hold a beneficial interest) within seven calendar days of a purchase or sale of the same Security (or an Equivalent Security) by any Advisory Client managed by the Investment Personnel. For example, if an Advisory Client trades a Security on day one, day eight (or the next trading day, whichever is later) is the first day its Investment Personnel may trade that Security for an account in which he or she has a beneficial interest. This provision does not apply to mutual fund Advisory Client accounts in which the Investment Personnel is a shareholder. Contrary Trades.Investment Personnel who trade contrary to his Advisory Client account activity in a security within seven calendar days before or after the conclusion of EAM’s activity must submit a memo to EAM’s CCO or his designee explaining the decision to buy/sell contrary to Eagle activity. IPO Allocation Policy.All Investment Personnel must comply with the Statement of General Policy Regarding IPO Allocations which is attached as (Appendix 9) to this Code.In general, the policy prohibits improper actions taken in order to obtain greater access to Initial Public Offerings.Investment Personnel should not purchase or commit to purchase from certain brokers additional shares of an IPO in the immediate after-market trading in order to obtain larger IPO allocations.Investment Personnel should not engage in excessive trading or increase portfolio turnover in order to obtain larger IPO allocations by generating more commission business for brokers that provide access to IPOs. 7 D. Independent Fund Trustees: Reporting.Independent Fund Trustees need only report trades pursuant to the reporting requirements listed below in the Code. V. PRE-CLEARANCE REQUIREMENTS Pre-clearance is required for Securities Transactions based on your status relative to access to investment data or ability to influence investment decisions. These categories are described below. A. Pre-Clearance Requirements Transactions described in this section require approval by the Pre-Clearance Officer prior to being placed. 1.All Eagle Employees (Including Immediate Family) – Eagle Mutual Fund Transactions – Each Eagle Employee, including any Immediate Family member if Eagle Employee has discretion over the account, must pre-clear any transaction involving a Eagle Fund including: a. Initial purchases, redemptions and exchanges involving a Eagle Fund. b. The initial set up of an Automatic Investment Plan, including any allocation methodology involving a Eagle Fund. c. Any changes to the allocation methodology among Eagle Funds within an Automatic Investment Plan (e.g. changing the allocation percentages within a 401(k) plan account). d. Any hardship withdrawals from an Automatic Investment Plan involving a Eagle Fund. 2.All Eagle Access Persons and Investment Personnel (Including
